DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Application Data Sheet
	The Corrected Application Data Sheet (ADS) filed on 05-07-2021 is incorrect. Given the information provided by Applicant, such as on the Power of Attorney of 02-22-21, and the 3.73 statement and the Consent of   Assignee of 05-07-21, it now appears clear that the Applicant of the present 

Specification 
	The amendment to the specification of 02-22-2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to 
	With respect to claim 13 lines 11-12, it is unclear if each flange connector is individually configured to be attachable to another exhaust duct assembly (meaning there are two exhaust duct assemblies), or if the two of them are configured to be attachable to a single another exhaust duct assembly. Clarification and correction is required. 

Allowable Subject Matter
Claims 1-12 are allowable. Even though these claims are allowable, Applicant must send in a Corrected ADS in order for these claims to be ultimately allowed. 
Claims 13 and 14 are rejected.

Response to Arguments
Applicant’s arguments, see pages 7-8 filed 02-22-2021, with respect to the 112 and 102 rejections have been fully considered and are persuasive.  The previous rejections of claims 4, 7-9, 13 and 14 have been withdrawn. 
Correspondence

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Glenn K. Dawson whose telephone number is 571-272-4694. The examiner can normally be reached on Mon-Fri 8:00-4:30. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 
or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.
Signed: /GLENN K DAWSON/ Primary Examiner, Art Unit 3993

Conferee: /cew/
Conferee: /GAS/